DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Connection piece in Claims 1, 4, 8, 12, and 27;
Mounting section in Claims 1, 6, 18, 20, and 27; and 
Holding element in Claims 1, 2, 4, 5, 6, 7, 8, 12, 24, and 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12, 14, 18-22, 27, 29-31, and 33 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Descarries et al. (US 3,614,705) or, in the alternative, under 35 U.S.C. 103 as obvious over Descarries with reference to MPEP 2144.04.VI.C.
Regarding Claim 1, Descarries discloses a suction hose for a vacuum cleaner for operation with a hand-held power tool, comprising a hose portion (5) having a flexible dust removal hose body (8) and a flexible jacket hose body (6), in which the dust removal hose body (8) is located, wherein a suction flow channel for conducting a suction flow to the vacuum cleaner extends between longitudinal ends of the hose portion (5) (See Fig. 3), which suction flow channel is bounded by a hose jacket (6) of the dust removal hose body (8), wherein a connection piece (30/50) for connection to the hand-held power tool or to the vacuum cleaner is arranged at least one longitudinal end of the hose portion (5) (See Fig. 3), and wherein the jacket hose body (6) and the dust removal hose body (8) extend into an interior of a hose receptacle (17/19) of the connection piece (30/50), so that the dust removal hose body (8) is sheathed by the jacket hose body (6) into the hose receptacle (17/19), and wherein a mounting section (See Fig. 3) of the dust removal hose body (8) protrudes beyond the jacket hose body (6) in the hose receptacle (See Col. 3, Lines 45-50), and wherein a holding element (comprising of 15, 7, and 14) is fastened to an outer jacket surface of the jacket hose body (6) (See Fig. 2-3), the holding element (15/7/14) covering an end face of the jacket hose body (6), the end face being free towards the mounting section of the dust removal hose body (8), the holding element (15/7/14) lying against an inner surface of the hose receptacle (17/19); and wherein the holding element (15/7/14) extends around the entire 
To the extent that applicant may argue that Descarries does not explicitly disclose that the holding element (comprising of 15/7/14) is positioned such the holding element covers the end face of the jacket body hose in the hose receptable (17/19), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the suction hose of Descarries, wherein the holding element covers the end face of the jacket body hose from inside of the hose receptacle such that the jacket body hose is protected from being withdrawn from the connection piece and protecting the integrity of the end face of the jacket hose body from premature deterioration, as a matter of routine design choice and rearrangement of parts which does not modify the operation of the device, requiring routine experimentation with predictable results.  See MPEP 2144.04.VI.C.
Regarding Claim 2, Descarries, or Descarries, as modified, discloses the suction hose according to Claim 29, as discussed below, wherein the holding element (15/7/14) extends along the entire circumference or along a part of the circumference of the jacket hose body (6). See Descarries, Fig. 2-3.
Regarding Claim 3
Regarding Claim 4, Descarries, or Descarries, as modified, discloses the suction hose according to Claim 1, wherein the holding element (15/7/14) is a holding element (15/7/14) which is capable of being deformed, plastically and/or flexibly, by the connection piece (30/50) while the connection piece (30/50) is being fitted to the hose portion (31). Holding element portion (15) is a rubber ring which is capable of being deformed to provide a tight fit friction connection between the hose and the connection piece.  See Descarries, Fig. 2-3.
Regarding Claim 5, Descarries, or Descarries, as modified, discloses the suction hose according to Claim 1, wherein the holding element (15/7/14) is secured to the jacket hose body (6) and/or to the dust removal hose body (8), by bonding or an adhesive layer. See Descarries, Col. 3, Lines 44-45, disclosing the holding element (15) “applied in the form of a tape wrapped around the end of the hose.”
Regarding Claim 6, Descarries, or Descarries, as modified, discloses the suction hose according to Claim 1, wherein the holding element (15/7/14) extends parallel to the longitudinal dimension of the suction flow channel at least along a subsection of the mounting section (the portion of the hose portion that is located within the connection piece are construed under a broadest reasonable interpretation to be a “mounting section”) of the dust removal hose body (8). See Fig. 2-3.
Regarding Claim 7, Descarries, or Descarries, as modified, discloses the suction hose according to Claim 1, wherein the holding element (15/7/14) compresses the jacket hose body (6) in the direction of the dust removal hose body (8). The jacket hose body (6) is prevented from expanding radially by the sleeve element (15) of the holding element (15/7/14) and thereby is construed to compress the jacket hose body 
Regarding Claim 8, Descarries, or Descarries, as modified, discloses the suction hose according to Claim 1, as previously discussed above.
Descarries, or Descarries, as modified, may not explicitly disclose wherein the holding element (15/7/14) has, in the region of the free end face (See Fig. 2) of the jacket hose body (6) a ramp for the connection piece (30/50) to slide onto the jacket hose body (6) during assembly, when plugging or screwing the connection piece (30/50) onto the hose portion (5).
However, Descarries does teach the concept of tapering section of portions (19/7, See Fig. 2); thereby, creating a “ramp” to aid in the insertion of the sleeve portions 17 and 19 within the connection piece (30/50).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the suction hose of Descarries, or Descarries, as modified, wherein the holding element (15/7/14) has, in the region of the free end face (See Fig. 2) of the jacket hose body (6) a ramp for the connection piece (30/50) to slide onto the jacket hose body (6) during assembly, when plugging or screwing the connection piece (30/50) onto the hose portion (5), as taught by the tapered sections of portions 17, 19, for the purpose of aiding of the insertion of the holding element (sleeve 15) into the connection piece (30/50) requiring only routine experimentation with predictable results.
Regarding Claim 9, Descarries, or Descarries, as modified, discloses the suction hose according to Claim 1, as previously discussed above, wherein the holding element (15/7/14) comprises or is represented by a tape body.  See Descarries, Col. 3, Lines 44-45.
Regarding Claim 10, Descarries, or Descarries, as modified, discloses the suction hose according to Claim 1, as previously discussed above, wherein the holding element (15/7/14) comprises or is represented by a metal body (at least 14), which is disclosed as a metal material (bronze).  See Col. 4, Lines 29-31.
Regarding Claim 11, Descarries, or Descarries, as modified, discloses the suction hose according to Claim 1, as previously discussed above.
Descarries, or Descarries, as modified, may not explicitly disclose wherein the holding element (15/7/14) comprises or is a shrinkable body which is shrunk by thermal treatment, onto the jacket hose body (6) for a hold on the jacket hose body (6) and/or the dust removal hose body (8).
However, Claim 11 is being construed as a product-by-process claim.  The patentability of a product does not depend on its method of production. See MPEP 2113. The determination of patentability is based on the product itself. Id. In this case, sleeve body (15) of the holding element (15/7/14) is an elastomeric rubber sleeve which is capable of being heat shrunk.  It would have been obvious to heat shrink the rubber sleeve body (15) as an alternative method of production, requiring routine experimentation with predictable results.
Regarding Claim 12, Descarries, or Descarries, as modified, discloses the suction hose according to Claim 1, as previously discussed above, wherein the holding 
Regarding Claim 14, Descarries, or Descarries, as modified, discloses the suction hose according to Claim 1, as previously discussed above, wherein the dust removal hose body (8) and/or the jacket hose body (6) is/are electrically conductive and/or has/have and/or is/are represented by an electrically conductive plastic material and/or has/have at least one electrically conductive wire (7).
Regarding Claim 18, Descarries, or Descarries, as modified, discloses the suction hose according to Claim 1, as previously discussed above.
Descarries, or Descarries, as modified, may not explicitly disclose wherein the end face of the jacket hose body which is free towards the mounting section of the dust removal hose body has a smaller diameter than a section of the jacket hose body which is more distant from the mounting section of the dust removal hose body.
However, Descarries does teach the concept of tapering section of portions (19/7, See Fig. 2); with sections having progressively smaller diameters to aid in the insertion of the sleeve portions 17 and 19 within the connection piece (30/50).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the suction hose of Descarries, or Descarries, as modified, wherein the end face of the jacket hose body which is free towards the mounting section of the dust removal hose body has a smaller diameter than a section of the jacket hose body which is more distant from the mounting section 
Regarding Claim 19, Descarries, or Descarries, as modified, discloses the suction hose according to Claim 18, as previously discussed above.
Descarries, or Descarries, as modified, may not explicitly disclose wherein the smaller diameter is particular produced by a thermal treatment and/or by a crosscut and/or by a welding of the jacket hose body.
However, Claim 19 is being construed as a product-by-process claim.  The patentability of a product does not depend on its method of production. See MPEP 2113. The determination of patentability is based on the product itself. Id. In this case, the material composition of the jacket hose body is inherently capable of being made smaller by a thermal treatment or by crosscutting or by a welding of the jacket hose body.
It would have been obvious to produce the smaller diameter by a thermal treatment and/or by a crosscut and/or by a welding of the jacket hose body as an alternative method of production, requiring routine experimentation with predictable results.
Regarding Claim 20, Descarries, or Descarries, as modified, discloses the suction hose according to Claim 1, wherein at least the mounting section (the portion of the suction hose housed within the connection piece (30)) of the dust removal hose body (8) is accommodated in a holding sleeve (17/19) of the connection piece (30) 
Regarding Claim 21, Descarries, or Descarries, as modified, discloses the suction hose according to Claim 1, wherein the hose receptacle ((17/19)) has a reception opening (19) for inserting the hose portion (5) and a base region (17) or end region remote from the reception opening (19). See Fig. 2.
Regarding Claim 22, Descarries, or Descarries, as modified, discloses the suction hose according to Claim 21, wherein the reception opening (19) has a larger cross-section than the base region (17) or end region and/or the interior narrows from the receptacle opening (19) towards the base region (17) or end region.  See Fig. 2.
Regarding Claim 27, Descarries, or Descarries, as modified, meets the limitations of Claim 27, as best understood, as applied to Claim 1 above and wherein the method comprising: arranging of the jacket hose body (6) and the dust removal hose body (8) relative to each other or the crosscutting of the jacket hose body (6) in such a way that a mounting section (the portions of the hose portion within the connection piece (30/50) of the dust removal hose body (8) projects in front of the jacket hose body (6) in the hose receptacle (17/19) (See Col. 3, Lines 45-50); 
fixing of a holding element (15/7/14) to an outer jacket surface of the jacket hose body (6) in such a way that the holding element (15/7/14) covers an end face of the 
inserting the mounting section and the jacket hose body (6) with the holding element (15/7/14) into the hose receptacle (17/19), so that holding element (15/7/14) lies against an inner surface of the hose receptacle (17/19). See Fig. 2-3.
Regarding Claim 29 (New), Descarries, as modified, meets all of the limitations of Claim 29, as best understood, as applied to Claims 1, and 12 above.
Regarding Claim 30 (New), Descarries, as modified, meets all of the limitations of Claim 30, as best understood, as applied to Claims 1, and 14 above.
Regarding Claim 31 (New), Descarries, as modified, meets all of the limitations of Claim 30, as best understood, as applied to Claims 1, and 20 above.
Regarding Claim 33 (New), Descarries, as modified, meets all of the limitations of Claim 30, as best understood, as applied to Claims 1, and 9 above.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Descarries, or Descarries with reference to MPEP 2144.04.VI.C, in further view of Blandin (FR 2603971).
Regarding Claim 13, Descarries, or Descarries, as modified, discloses the suction hose according to Claim 1, as previously discussed above.
Descarries, or Descarries, as modified, may not explicitly disclose wherein the holding element (15/7/14) has or is represented by an electrically conductive metal foil.
However, Blandin (Abstract and Fig. 2-3) teaches a suction hose comprises of an electrically conductive metal foil. See Blandin Abstract and Fig. 2-3.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the suction hose of Descarries, or Descarries, as modified, wherein wherein the holding element (15/7/14) has or is represented by an electrically conductive metal foil, as taught by Blandin, for the purpose of providing a thin profile suction hose while also effectively maintaining the electrical connectivity between the suction hose and the connection piece, as a simple substitution of parts utilizing a known means for electrically connecting a suction hose to a connection piece, requiring routine experimentation with predictable results.
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Descarries, or Descarries with reference to MPEP 2144.04.VI.C, in further view Downey et al. (US 3,300,571).
Regarding Claims 15, Descarries, or Descarries, as modified, discloses the suction hose according to Claim 1, as previously discussed above.
Descarries, or Descarries, as modified, may not explicitly disclose wherein the hose jacket of the dust removal hose body has at least one plastic wall and/or at least one reinforcement body and/or at least one reinforcement spiral, made of metal or of a plastic material which is more rigid than a base wall of the hose jacket.
However, Downey teaches a suction hose comprising of at least one reinforcement spiral (16, 18, 20, 22) made of metal or of a plastic material which is more rigid than a base wall of the hose jacket. See Downey, Fig. 1-3 and Col. 1, Line 84 (disclosing a steel wire for reinforcing).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the suction hose of Descarries, to comprise of a metal reinforcing wire, to prevent the suction hose of Descarries from collapsing under pressure.  It is further noted that Downey is referenced by Descarries. See Descarries Col. 3, Line 26.
Regarding Claim 16, Descarries, or Descarries, as modified, discloses the suction hose according to Claim 1, as previously discussed above.
Descarries, or Descarries, as modified, may not explicitly disclose wherein the hose jacket of the dust removal hose body has at least one rib structure extending helically.
However, Downey teaches a suction hose wherein the hose jacket of the dust removal hose body has at least one rib structure extending helically.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the suction hose of Descarries, to comprise of wherein the hose jacket of the dust removal hose body has at least one rib structure extending helically, as taught by Downey, for the purpose of protecting the suction channel from collapsing under pressure.
Regarding Claim 17, Descarries, or Descarries, as modified, discloses the suction hose according to Claim 1, as previously discussed above.
Descarries, or Descarries, as modified, may not explicitly disclose wherein the jacket hose body consists of textile fibres and/or has a textile mesh and/or is designed as a multifilament consisting of interwoven harder and softer fibres.
However, Downey teaches a suction hose wherein the jacket hose body consists of textile fibres and/or has a textile mesh and/or is designed as a multifilament consisting of interwoven harder and softer fibres. See Downey, Fig. 1-3.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the suction hose of Descarries, wherein the jacket hose body consists of textile fibres and/or has a textile mesh and/or is designed as a multifilament consisting of interwoven harder and softer fibres, as taught by Downey, for the purpose of protecting the outside of the suction hose from damage.
Claims 23-25, 28, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Descarries, or Descarries with reference to MPEP 2144.04.VI.C, in view of Downey et al., in further view of Majer (WO 2016/097106 A1).
Regarding Claim 23, Descarries, or Descarries, as modified, discloses the suction hose according to Claim 1, as previously discussed above.
Descarries, or Descarries, as modified, may not explicitly disclose wherein the hose receptacle (17/19) has at least one threaded section for screwing in a screw contour located at the outer circumference of the dust removal hose body (8).
However, Downey teaches a screw contour (16, 18, 20, 22) located at the outer circumference of the dust removal hose body. See Downey, Fig. 1-3.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the suction hose of Descarries, wherein a screw contour is located at the outer circumference of the dust removal hose body, as taught by Downey, to prevent the suction hose of Descarries from collapsing under 
Descarries, as modified, may not explicitly disclose wherein the hose receptacle (17/19) has at least one threaded section.
However, Majer (Fig, 2) teaches at least one threaded section (43) in a hose receptacle. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the suction hose of Descarries, as modified, wherein the hose receptacle (17/19) has at least one threaded section, as taught by Majer, for the purpose of further securing the suction hose within the connection piece.
Regarding Claim 24, Descarries, as modified, discloses the suction hose according to Claim 23, as previously discussed above, wherein the at least one holding element (Descarries,15/7/14) is located in the region of the threaded section (Majer, 43) and deformed helically by the threaded section (Majer, 43).
Regarding Claim 25, Descarries, as modified, discloses the suction hose according to Claim 23, as previously discussed above, wherein the threaded section (Majer, 43) has a larger diameter in the region of a reception opening (Descarries, 17) of the hose receptacle (Descarries, 17/19) provided for inserting the hose portion (5) than in a base region (Descarries, 19) or end region of the hose receptacle (Descarries, 17/19) more remote from the reception opening (Descarries, 17).
Regarding Claim 28 (New)
Regarding Claim 32 (New), Descarries, as modified, meets all of the limitations of Claim 30, as best understood, as applied to Claims 1, and 23 above.
Response to Arguments
Applicant's arguments filed 2/24/2022 have been fully considered but they are not persuasive. The following statements are provided in response to the Applicant’s arguments.
Applicant argues that Descarries patent makes no mention of applying a single holding element. The Examiner respectfully disagrees with this narrow interpretation of the instant claim language.  The instant claim language does not limit the holding element to a single one-piece construction. Moreover, making integral/separable does not establish patentability over the prior art unless there are new or unexpected results. See MPEP 2144.04.V.B-C. Therefore, the rejection of Claims 1 and 27 under 35 U.S.C. 102(a)(1) or in the alternative under 35 U.S.C. 103 is maintained.
Applicant argues that the holding element does not extend around the entire circumference of the jacket hose body and the entire circumference of the dust removal hose body, as defined in amended Claims 1 and 27. However, at least portion 15 extends around the entire circumference of the hose body. See rejection of Claim 1 above. Therefore, the rejection of Claims 1 and 27 under 35 U.S.C. 102(a)(1) or in the alternative under 35 U.S.C. 103 is maintained.
Applicant argues that the Descarries patent does not teach or suggest a ramp as defined in new Claim 28. However, new Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Descarries with reference to MPEP 2144.04.VI.C, in view of Downey et al., in further view of Majer. As indicated in the rejection of Claim 28 (1,8 and 
Applicant argues that none of the cited references discloses the electrically conductive (anti-static) elements defined in new Claims 29 and 30. The examiner respectfully disagrees with this argument as the Descarries patent meets the limitation of having a conductive connection to dissipate electrical charge between the suction hose and the electrically conductive connector as recited in Claim 30. Claim 30, claim limitation “to dissipate . . . for grounding,” is considered functional language without further structural difference. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure (as a whole) is capable of performing the intended use, then it meets the claim. 
Applicant argues that “[n]ew Claim 31 defines a rotatable bearing of the connecting piece. This feature is not possible in the connecting piece disclosed in the Descarries patent because of the electrical conductors between the vacuum cleaner and the electric brush. Specifically, since there are electrical conductors (7), it is not possible that the connecting piece rotates in relation to these conductors (7) or their terminals (14).” The Examiner respectfully disagrees with this argument and refers to the Applicant to Descarries See Col. 4, Lines 3-14 (reciting bearing sleeves that journal the hose for relative angular movement).
Applicant argues that neither reference shows a helical structure being provided on a suction hose that extends beyond a jacket hose body for threaded insertion into a connector, as defined in new Claim 32. However, new Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Descarries with reference to MPEP 2144.04.VI.C, in view of Downey et al., in further view of Majer. As indicated in the rejection of Claim 32 (1 and 23) above, the obviousness rationale of MPEP 2144.04.VI.C, Downey, and Majer provide what Descarries lacks.  Therefore, the rejection of Claim 32 under 35 U.S.C. 103 has been made.
Applicant argues that all of the elements 7, 14 and 15 of the Descarries patent together cannot be considered an adhesive tape body, as defined in new Claim 33. The instant claim language does not limit the holding element to a single one-piece construction.  The Descarries patent discloses a ring (15) that can be applied in the form of a tape. Under a broadest reasonable interpretation of the instant claim language the Descarries patent does disclose a holding element comprising of an adhesive tape body. Therefore, the rejection of new Claim 33 under 35 U.S.C. 102(a)(1) or in the alternative under 35 U.S.C. 103 has been made.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Iida eta al. (US 5,042,844).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        
 

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723